Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 102(a)(2) as being anticpated by Nagasawa et al. US publication no.: 2004/0217724 A1.

Regarding claim 1, Nagasawa et al. teach, A motor driver, comprising: a half-bridge power output section (half-bridge circuit 1-4, figure 1, paragraph 32), including a high-side transistor (MOS1 and MOS 3, figure 1 and paragraph 36) and a low-side transistor (MOS 2 and MOS 4, figure 1 and paragraphs 36-37); a high-side driving circuit (high-side driver include in driver IC 40, figure 1 and paragraph 32), driving the high-side transistor; and a control portion (CPU, figure 1); wherein when switching to a brake mode, the low-side transistor is turned on and the control portion turns off the high-side driving circuit (see paragraph 49, where during the braking mode the low-side transistors are turned on and the high-side transistors are turned off).
Regarding claim 2, Nagasawa et al. teach, the motor driver according to claim 1, further comprising: a low-side driving circuit, driving the low-side transistor (see low-side driver included in the driver IC 40, figure 1); wherein the control portion controls, when switching to the brake mode, the low-side driving circuit in an operating state to turn on the low-side transistor (see paragraph 49).
Regarding claims 3 and 7, Nagasawa et al. teach, the motor driver according to claim 2, wherein the control portion receives an instruction by serial communication for switching to the brake mode (see paragraphs 33 and 35).
Regarding claims 4 and 6, Nagasawa et al. teach, the motor driver according to claim 2, further comprising: a brake terminal, being a dedicated external terminal receiving a brake signal from an exterior; wherein the control portion switches to the brake mode based on the brake signal inputted through the brake terminal (see multiplex I/F 30 and INPUT I/F, figure 1 and paragraphs 33-34).
Regarding claim 5, Nagasawa et al. teach,  The motor driver according to claim 1, further comprising: a power terminal, providing a first power voltage to the control portion, the first power voltage being provided to an external micro-controller performing serial communication with the control portion(see multiplex I/F 30 and INPUT I/F, figure 1 and paragraphs 33-34); an analog switch (Tr1, figure 1), switching connection/disconnection of a path from the power terminal to a control terminal of the low-side transistor(See paragraph 47); and a low-side driving circuit, driving the low-side transistor (low-side driver inside the driver IC 40, figure 1); wherein the control portion, when switching to the brake mode, turns on the analog switch and turns off the low-side driving circuit (See paragraphs 46-47).
Regarding claim 8, Nagasawa et al. teach,  The motor driver according to claim 1, further comprising: a power voltage terminal, applying a second power voltage to the high-side transistor (see voltage signal applied to the high side MOS 1 and MOS3, figure 1); a brake terminal, being a dedicated external terminal, receiving a brake signal from an exterior (see paragraphs 33-35); a driving signal generating portion (driver IC 40, figure 1), generating, according to the second power voltage, a control terminal driving signal applied to a control terminal of the low-side transistor; and a low-side driving circuit, driving the low-side transistor; wherein when the brake signal providing an instruction for switching to the brake mode is inputted to the brake terminal, the driving signal generating portion generates the control terminal driving signal for turning on the low-side transistor, and the control portion turns off the low-side driving circuit (see paragraphs 48-49, where it is explained the turning on/off of the low-side transistors based on the voltage/current detections).
Regarding claims 10-18, Nagasawa et al. teach, A motor driving system, comprising: the motor driver according to claim 1; and an in-vehicle motor (motor, figure 1), driven by the motor driver (see figure 1, where the motor is driven by a driver).
Regarding claim 19, Nagasawa et al. teach, the motor driving system according to claim 10, wherein the in-vehicle motor is a motor driving any one of a window, a vehicle seat, a seatbelt, a reflecting mirror and a windshield wiper (see paragraphs 5 and 38).
Allowable Subject Matter
9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846